    Case 0:21-mj-06126-PMH Document 5 Entered on FLSD Docket 03/08/2021 Page 1 of 8

 t
 h AO 94 (Rev.8/97)CommitmenttoAnotherDistrict                                                 .

                                 U NITED STATES D ISTRICT C O                                      T
              SOUTHERN                                         Districtof                        FLOM DA
     UN ITED STATES O F A M ERJCA                                                     C O M M ITM EN T TO A N O TH ER
                 V.                                                                              D ISTR ICT

  LissnerM athieu,



                        DOCIQET NUM BER                                        MAGISTRATE JUDGE CASE NUM BER                       '
         DistrictofArrest                  DistrictofOffense                 Distri
                                                                                  ctofArrest                   DistrictofOffense
E                                                                     SOUTH ERN DISTRICT OF
  asternDistrictofNew York           04-Cr-38(S-1)-01                          FLORD A                          21-6126-Hunt
CHA RG ES A GAINST THE DEFEND ANT A RE BASED UPO N AN
    x Indictmentts)          (
                             :1lnformation              Cimplaint           Other:

DISTRICT O F O FFEN SE:
Eastern DistrictofNew York
CH ARG ES

  SupervisedReleaseViolation

CURR ENT BOND STATUS:
    Ea Bailfixed at $                                   and conditionswerenotmet
    E:lGovernmentmovedfordetentionanddefendantdetainedakerhearinginDistrictofArrest
    p% overnmentmovedfordetentionanddefendantdetainedpendingdetentionhearinginDistrictofOffense
    Eaother(specify)
Representation: (n RetainedOwn Counsel               xn FederalDefenderOrganization        (:1CJA Attorney          E:INone
Interpreter                    No            XD Yes         Language: CREOLE
DISTRICT OF SOU TH ERN DISTRICT O F FLORIDA
        TO :TH E UN ITED STATES M A RSHA L
            You are hereby com manded to takecustody oftheabovenam ed defendantand totransportthat
        defendantwith a certifed copy ofthiscom mitmentforthwith to the districtofoffense asspècised
        aboveandtheredeliverthe defendantto theUnited State M arshalforthatDistdctorto someother
        offcerauthorized toreceivethedefendant.
            M arch 8th ,2021
                   Date                          '     PATRICK M .HU NT UNITED STATES M AGISTR ATE JUDG E

                                                               RETUR N

This com m itm entw as received and executed as follows:
DATECOM MITM ENT ORDER RECEIVED                  PLACE OFCOM MITMENT                     DATEDEFENDANT COM M IU ED




DATE                                             LJNITEDSTATESMARSHAL                    (BY)DEj
                                                                                               k  y, :
                                                                                                     Tï
                                                                                                      è
                                                                                                      Y
                                                                                                 --ê':(
                                                                                               ..'
                                                                                                       .
                                                                                                       -
                                                                                                       ,
                                                                                                       .
                                                                                                      (-
                                                                                                       !
                                                                                                        :
                                                                                                        j)$
                                                                                                       @!
                                                                                                        !1
                                                                                                          ,
                                                                                                          .I
                                                                                                          î?
                                                                                                           -
                                                                                                            X
                                                                                                           %-
                                                                                                            k.
                                                                                                              H
                                                                                                             s.
                                                                                                              .
                                                                                                              :
                                                                                                              '
                                                                                                              k
                                                                                                              c
                                                                                                               IXi,-E
                                                                                                               ).   cfV
                                                                                                                     .-
                                                                                                                     î.
                                                                                                                      a
                                                                                                                      '
                                                                                                                       J
                                                                                                                       C
                                                                                                                       .û
                                                                                                                       ;jt
                                                                                                                        ,2
                                                                                                                         )
                                                                                                                         j
                                                                                                                         ,
                                                                                                                         ê
                                                                                                                         à
                                                                                                                         :)
                                                                                                                          L
                                                                                                   -
       Case 0:21-mj-06126-PMH Document 5 Entered on FLSD Docket 03/08/2021 Page 2 of 8
                                  COURT M INUTES/ORDER
                   U nited States M agistrate Judge Patrick M .H unt
                                                                              Date: 03/08/21 Time:11:00a.m.
Defendant:LissnerM athieu                    J#:              Case #: 21-6126-Hunt
AUSA: David Snider                                     Attorney:
Violation: Supervised ReleaseViolation (Eastern DistrictofNew York)
Proceeding:InitialAppearance/Revocation                  CJA Appt:
Bond/PTD Held: CYes               Recommended Bond: PTD
Bond Setat:No Hearing Held                                        Co-signed by;
rf
 :
 t
 'l Surrenderand/ordonotobtain passports/traveldocs                      Language: Creole

  c.    Reportto PTSas directed/or       x'saweek/monthby                Disposition:
        phone:       x'saweek/monthinperson                              Ajjpartiespresent.Deftconsentto
  c Random urine testing byPretrialServices                              proceed by zoom . Deftwaived his righl
    Treatm entasdeem ed necessary
                                                                          o appearin open court.
  r Refrain from excessive useofalcohol
                                                                           he courtunsealed the lndictm ent.
  r Participate in m entalhealth assessm ent& treatm ent
                                                                          Deftsw orn forcounsel.The FPD w as
 rr') Maintainorseekfull-timeemployment/education
                                                                          appointed, Juan M ichelen via zoom .
  r Nocontactwithvictims/witnesses
  r No firearm s
                                                                          Deftorally W aived Rem oval.The court
  r Notto encum berproperty
                                                                          entered the Com m itm entTo Another
 r'
  rl Maynotvisittransportationestablishments                    District.
  I:' HomeConfinement/ElectronicMonitoringand/or
            .
       curfew           pm to         am,paid by                (No Detention Hearing Held inthe
  1...
       Allowances:Medicalneeds,courtappearances,attorneyvisits, District.)
        religious,em ploym ent
 Rr Travelextendedto: SDFL                                                          .
 c': Other:AppearatalIcourthearingandcommitno new crimes.
NEXT COURT APPEARANCE     Date:              Tim e:            Judge:                          Place:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
StatusConference RE:
               The motion to continue to permit the defendant to hire counselis GM NTED.The time from today through tk
Check if
               reschedul
                       eddateisexcludedfrom thedeadl  inefortrialascomputedundertheSpeedyTrialAct,sincetheendsofjustit
Applicable: r served bygontingthiscontinuanceoutweightheinterem ofthe defendantandthepubli cinspeedytrial.
D.A.R. 12:08:11                                                          Tim e in Court: 15 m ins
Case 0:21-mj-06126-PMH Document 5 Entered on FLSD Docket 03/08/2021 Page 3 of 8




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT O F FLORIDA
                            CASE NO .21'-6126-Hunt



  UNITED STATES O F AM ERICA,
                Plaintil,

  VS

  LissnerM athieu,
                Defendantls)
                                   /

                                          ORDER


        THIS CAUSE is before the Courtforthe initialappearance ofthe above-named

  defendantts)on a Sealed Indictment.
        UPO N O RAL m otion ofthe governmentin open courtthatthe case be unsealed,

  itis hereby
        ORDERED A ND ADJUDG ED thatthe lndictm entbe unsealed as to aIIparties.

        DO NE AND ORDERED atFortLauderdale,Florida this 8th, day ofM arch,2021.



                                                                    VV
                                           PATRIC K M .HUNT
                                           UNITED STATES M AG ISTRATE JUDG E



  cc:AIICounselofRecord
             Case
             Ca   0:21-mj-06126-PMH
               se O:                Document
                   21-mj-06126-PMH Doc ument15 En
                                               Entered
                                                 tered oon FLSD
                                                         n FL   Docket
                                                             SD Doc    03/08/2021
                                                                   ket03          Page
                                                                         /08/2021 Page 14 ooff38

        %I'ROl1l9
        (Ro'
           .5/92)                                            U NITED STATES D ISTRICT COURT
                                                                                             t*
                                                                                              ()j.

                                                               EASCI-ERN DISTRICT 0F N EW YORK


                 U.S.A.vs LissntrM athitu                                                                             D 04-èR-38(S-1)-01
                                                                    OUR CASE NO:21-6l26-M J-HUNT
                                       lA n)'U nitcd States M arslt
                                                                  lalor any other authorized ofEccr.

                                                 B'A RRAN-r FoltA RRES-
                                                                      I'O
                                                                        @,
                                                                           F PROIIATIONEIUSDPEIIVISE1)RELEASE12
                                                                                                              .

                          Yollarchercbycolnlnandcdloan-cstl!  .lewithin-llamedprobationcr/stlpcrviscd rcleasccand
                          bringhin:orllcr,forthhvitl),bcforçthcUnitud StatesDislrictCourtto answerchargesthat
                          heorsheviolatetltheconditionsol-l'  ..
                                                               isorl'
                                                                    lcrsupervision innposcd by thccotlrt,
         NA$1l!01;SUBJEIJI-                                                                                                    Sllx           RACI!       A(1l!
         LlssnerM athicu                                                                                                         M ale           Blaclt      -
                                                                                                                                                             13
         r
         &l)I)1tlïSS(STRl6Ië'I'
                              .C1
                                *1
                                 -5#S1-,
                                       4-I'
                                          l()                                    .
                                                                                 '
         45 slavsStreet A lartm tlnt# 6C New Rochclle.NY 10801
         SIqNTIùHCE1N1P()S!!l)BY (NAN1l(017COUI
                                              rl-)                                                                             DA-
                                                                                                                                 I-IiINIPOSED
          EnsterllDllt!:ls-tQfNcw Yflrll.Brnnkh'll.NY 1120!                                                                           '
         TO8!:llr-oudlI1-SEFtlzIï(N.4Kîi5OFCIIUR-I-.t7ITh'.S-l'zVl1i)
                                         ,                                        ,

          Et
           1>t
             -c
              -r       ..- -   .   .b-'N'ork.8rookl$
                j!0is!-r.1itof.:ç.ei               .e
                                                    I1,N Y ll2()l ,
                                                                  t


        1:C/-EFil-
                 v                           . '                        (l1h3IIEPUTYCI-
                                                                                      12lR                        v' -         DA-
                                                                                                                                 1-
                                                                                                                                  16 -
r 1.,u '.
1'Z                                          .' .-.                                                   ''      z
                                                                                                               z                                    9d:
                                                                                                                                                      1'2jgg
                                                                                                                                                           .
                                                                                                                                                           ,
                                                         . -   . c ..
)!. !1r1I.
.
                  i.. i; I
                     ... .         *         .
                                                 ',' a
                                                     k
                                                     '
                                                     :
                                                     j
                                                     !k ...,,.
                                                 x, ..*j .   (
                                                             j;
                                                             !j              .        7                                                             i
                                                                                                                                                    '
                                                                                                                                                    l
                                                                                                                                                    d
                                                                                                                                                    l 0
                                                                                                                                                      '

    '


                                                                                  -
                                                                                          ItE'l'tJRN
                                                                              -
             ïV                                                                  fz           I)?!1-lE1E-(.
                                                                                                          *14IVl!l)            I)A-l-IsIïXI6Ct1'l'
                                                                                                                                                 l!I)
                                                                                                                                                    7
               IlrrIlI1lreco*
                            l%'
                              edIlnd 0XtCtlt0(l.
         EXECUTIVEAGIiNCY (N
                           'A51l'
                                :
                                -AND ADDRIfSS)                                   1'
                                                                                  .
                                                                                  %




         N-
          45
           .$If                                                         (l1h') .-                                              D.A-
                                                                                                                                  l-
                                                                                                                                   lf



                 ''InserttlesignatiolloI-of-
                                           llcerto ::,110111tllklsq'arranlis isstled. e.g..ï'any United States Nlarshalor:111y otller
         autllorizcdofllcer,-'oriiulyi:cd StatesNjarshal1-      01-           I'
                                                                               *azNS-rE'IkN        Districtof         NESV YIIRIQ         ;'*or
         Sially Unilcd StatcsNlI!rsllal;''01-iially spccialagcll'   tof-tllc I-hedcralBtyrcau ofInvestigaliol   li'forStany Unitcd Stales
         Nlarsllalorany spccialagelltof-tllc FcderalI3tll-      ellllof-Invcstigation-   .''or.wan),agelltof-tlle1%Icohol7-aN Unit-''
Case
Ca    0:21-mj-06126-PMH
  se 0:                  Document
       21-mj-06126-PMH Doc  ument15 En
                                    Entered
                                      tered oon FLSD
                                              n FL   Docket
                                                  SD Doc    03/08/2021
                                                        ket03           Page 2
                                                              /08/2021 Page   5 of
                                                                                of 3
                                                                                   8

nbBlx                  &                               & .,            ogj,.s. qw
f'rf%?klll*u-K)
                                United StatesDistrictC ourt
                                              f@rthe
                                 Eastern DistrictofNew Y ork
                   Petie n forW arrantorSum monsfarOffenderUnderSupen islon


NameofOFender:LissnerM athleu                                     CaseNumber:4-Cm 38fS-1)-61
N= eefSentencingJudicialOm cer:EdwardR.KermanqSeninrU.S.DlstrietJudge

DatecfOriginalSentence:Nnvem ber 16.2006
OiginalOfense:C-
               onsplyaq to lm portatLeastFiveKilogr
                                                  -a
                                                   -m sofC-o-caineInto theUnited-state-s.-
                    ln-viola-
                            tton of21U.S.C.64963.960f11(m (il1.a-c-lâssA Pelonv.
OriginalSentence:Tim eSew ed f1.071Davsl
TypeofSnpew lsion;Supea ised Releame              DateSupewisionComm enced:November16.2:-05

M sienntU.S.Attom ey: SeottB.K lueman.Esp. DefenstAttom ey: Sabrina P-.ShroffuEsa.



                                    pEnerioxm c TIIEcolmT
W         To issu:Aw= c t,Ar OO ER THAT THIS FOW BE FILED > DER SEM ,AND NO
          PUBLIC M CORD OF W ARM NT ISSUANCE BE M ADE,UNTIL EXECUTED W ARM NT
          IS RBTURNED FROM THE U.S.M M SHAL.

 D         Tcissueasllmmons

 n eprobationomcerbelievesthattheofenierhasvielatedthefollowingcondhionts)ofsupeaisiom
 Violation N um ber                  NatureofNoneompllante

              1.                     Failuretoanswer% thfullyallinquM esby theprobation om cer
                                     andfollow theins% dionsoftheprobation om cer.
Case
Ca   0:21-mj-06126-PMH
  se 0:                Document
      2l-mj-06126-PMH Doc ument15 Ent
                                  Entered on FLSD
                                     ered on FLSD Docket
                                                  Docket 03/
                                                         03/08/2021 Page 3
                                                           08/2021 Page  6 of
                                                                           of 38
                                                    'o l.
                                                   :r   x
RcquestforW arrantorsumm                                 ,for                                                                Prob 12C/ Pngc2
OffcnderUnderSupcnzijion


U.S.ProbationOf(1ccrRecommcndation:

Z          n eterm ofsupcn'ision should bc
           Z         Revokcd
           Q         Extended for                                    yeats,fbra tolallerm of                      - -   ycars.

Q          Thccondilionsofsupen/ision sllould bcmodiscd nsfollows:


           1declarcunderpenalty thatthcf'
                                        orcgoingistnleand colw ct.

                                                                         '


                                                                                     Res,peçtfully subm itled by:
                                                                                                          a
                                                                                     .


                                                                          I
                                                                             .
                                                                                          -

                                                                                          '
                                                                                             !
                                                                                             (
                                                                                             )!
                                                                                              j
                                                                                              $
                                                                                              ,,, !
                                                                                                  j q -
                                                                                                  l    :
                                                                                     Lor     sM m in
                                                                                     U.s.Probation Om cer
                                                                                     Date:ï% qïw-
                                                                                                xc
                                                                                                 u.
                                                                                     Approvcd by:
                                                                                              *               x
                                                                                                      e            u
                                                                                     )' D.W illiams
                                                                                     Supervising U.S.Probation Ofllcer
                                                                                     Date:Ia/*/@&

THE COURT ORDERS:
Q    NoAction
           ThelssuanccofaWarrant,AND ADDITIONALLY ORDERSTHXT'ITIISFORM BEFILED
           UNDER SEAL,AND NO PUBLIC RECORD OF W ARRANT ISSLJANCE BE M ADE,UNTIL
           EX ECUTED W ARRAN T IS RETU RN ED FROM TI'1E U .S.M A RSI'IA L.
Q          TheIssuanccofaSumm ons.
Q          othcr
                         '
                                   .          j                                                               4    Y*
                . A TRUB C0                                                          s-
                                                                                      ,cvu            vqc
                                                                                                        t
    I))Ik ..!           . N. .. .y           ..        v.l......
                                                                                 .   <L       -       -       ((c,= u-
         ROEE
                 .

                             C.                                                      Signature fJtl icialO l-
                                                                                                            ûcer
           e'
            '                #                       .
    e ***************$4****::*    **@   *@@ *1*****@*+***4**:**

        .. . . -
                             uy
                      ... .....kr
                                ....#
                                                  .a
                                         ...... ..+i.ê.u
                                                       '..........                       /A /2 ?,
                                  psp                   :
                                                                                     D ate
3/8/2021 Case 0:21-mj-06126-PMH Document 5 CM/
                                            Enteredveon
                                             ECF -Li  DatFLSD   Docket
                                                         abase-fl
                                                                sd     03/08/2021 Page 7 of 8
                                                                                                            EQTERPRETER

                                                        U .S.D istrictC ourt
                               Southern DistrictofFlorida(FtLauderdale)
                        CRIM INAL DOCKET FOR CASE #:0:21-mj-06126-PM H-1
                                                        InternalU se O nly


 Casetitle:USA v.M athieu                                                      D ateFiled:03/08/2021
                                                                               DateTerm inated:03/08/2021

 A ssigned to:M agistrate Judge Patrick M .
 Hunt

 Defendant(1)
 Lissner M athieu                                                represented by N oticing FPD -FTL
 70656-053                                                                      (954)356-7436
 YOB 1965 Creole                                                                Email:ftlecf@ fd.org
 TERMINATED:03/08/2021                                                          LEAD ATVOS EY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation:PublicDefenderAppointment
 Pending Counts                                                                 D isposition
 N one

 D ghestOffenseLevel(Qpening).
 N one

 Term inated C ounts                                                            D isposition
 N one

 D ghestOffenseLevel(Terminated).
 N one

 C om plaints                                                                   Disposition
 18:17.5.C.93583SUPERW SED RELEASE
 V IOLATION


 Plaintiff
 U SA                                                            represented by D avid A .Snider
                                                                                D OJ-U SA O
                                                                                U .S.A ttorney'sO ffice,Southern D istrictof
                                                                                Florida
                                                                                500 E.Broward Blvd.
                                                                                Ste7th Floor
https:
     //fsd-ecf.sso.
                  dcn/cgi
                        -bin/DktRpt.pI?126303888000073-L 1 0-1                                                             1/2
3/8/2021 Case 0:21-mj-06126-PMH Document 5 CM/
                                            Entered
                                             ECF-Liveon
                                                      DatFLSD
                                                         abase -flDocket
                                                                  sd     03/08/2021 Page 8 of 8
                                                                      FortLauderdale,FL 33394
                                                                      954-660-5696
                                                                      Fax:954-356-7336
                                                                      Email:david.snider@ usdoj.gov
                                                                      LEAD ATTORNE Y
                                                                      A TTOR NE Y TO BE N O TICED
                                                                      D esignation.
                                                                                  .Retained

  DateFiled             #     DocketText
  03/08/2021             1 M agistrateRem ovalofPetition ForW arrantand ArrestW arrantf'
                                                                                       rom EA STERN
           '                 DISTRICT OFNEW YOIUQCasenumberintheotherDistrictD 04-CR-38(S-1)-01asto'
                             LissnerM athieu (1).(at)(Entered:03/08/2021)
  03/08/2021                 SetHearingastoLissnerM athieu:InitialAppearance-Rule5(c)(3)/40setfor3/8/2021
                             AT 11:00AM inFortLauderdaleDivisionbeforeFTL DutyM agistrate.(at)(Entered:
                             03/08/2021)
  03/08/2021             2 ORDER unsealing astoLissnerM athieu.Signed by M agistrateJudgePatrick M .Hunt
                              on3/8/2021.Seeattacheddocumentforfulldetails.(dd)(Entered:03/08/2021)
  03/08/2021             2. M inute OrderforproceedingsheldbeforeM agistrate JudgePatrick M .Hunt:Initial
                             Appearancein Rule5(c)(3)/Ru1e40ProceedingsastoLissnerM athieuheldon3/8/2021.
                             Date ofArrest:3/8/21.Defendantwaivedremovaland defersbond hearing untilarrival
                             in DistrictofColumbia.Removalordered.Haitian CreoleIntep reterpresent.Attorney
                              added:NoticingFPD-FTL forLissnerM athieu(Digital12:08:11)SignedbyM agistrate
                              JudgePatrickM .Hunton 3/8/2021.(dd)(Entered:03/08/2021)
  03/08/2021             4: COM M ITM ENT TO ANOTHER DISTRICT asto LissnerM athieu.Defendant
                              comm itted to DistrictofofColumbia.Closing CaseforDefendant.SignedbyM agistrate
                              JudgePatrickM .Hunton3/8/2021.Seeattacheddocumentforfulldetails.(dd)(Entered:
                              03/08/2021)




hqps://;sd-ecf.sso.
                  dcn/cgi-bin/DktRpt.pI?126303888000073-L 1 O-1                                                 2/2
